ICJ_117_ArmedActivities_COD_RWA_2001-01-30_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

YEAR 2001
2001
30 January
General List
No. 117
30 January 2001

CASE CONCERNING ARMED ACTIVITIES ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 89, paragraphs 2 and 3, of the
Rules of Court,

Having regard to the Application filed in the Registry of the Court on 23 June 1999, whereby the
Democratic Republic of the Congo instituted proceedings against the Rwandese Republic in respect of a
dispute concerning "acts of armed aggression perpetrated by Rwanda on the territory of the Democratic
Republic of the Congo, in flagrant violation of the United Nations Charter and of the Charter of the
Organization of African Unity”,

Having regard to the Order of 21 October 1999, whereby the Court, taking into account the
agreement concerning the procedure reached between the Parties, and their views regarding the
time-limits to be fixed, decided that the written proceedings would first be addressed to the questions of
the jurisdiction of the Court to entertain the Application and of its admissibility, and fixed 21 April 2000
and 23 October 2000 respectively as the time-limits for the filing of the Memorial of the Rwandese
Republic and the Counter-Memorial of the Democratic Republic of the Congo on those questions,

Having regard to the Memorial of the Rwandese Republic, which was filed within the time-limit
thus fixed,

Having regard to the Order of 19 October 2000, whereby the President of the Court extended to
23 January 2001 the time-limit for the filing of the Counter-Memorial of the Democratic Republic of the
Congo;

Whereas, by a letter dated 15 January 2001, received in the Registry on the same day by facsimile,
the Agent of the Democratic Republic of the Congo, referring to Article 89, paragraph 2, of the Rules of
Court, notified the Court that the Government of the Democratic Republic of the Congo wished to
discontinue the proceedings and stated that it "reserve[d] the right to invoke subsequently new grounds of
jurisdiction of the Court";

Whereas a copy of that letter was immediately communicated to the Government of the Rwandese
Republic, which was informed that the President of the Court, acting pursuant to Article 89, paragraphs 2
and 3, of the Rules of Court, had fixed 23 January 2001 as the time-limit within which Rwanda could
state whether it opposed the discontinuance;

Whereas, by a letter dated 22 January 2001, received in the Registry on the same day by facsimile,
the Agent of Rwanda informed the Court that his Government concurred in the Democratic Republic of
the Congo's discontinuance of the proceedings,

Places on record the discontinuance by the Democratic Republic of the Congo of the proceedings
instituted by the Application filed on 23 June 1999; and

Orders that the case be removed from the List.

Done in French and in English, the French text being authoritative, at the Peace Palace, The Hague,
this thirtieth day of January two thousand and one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the Democratic Republic of the
Congo and the Government of the Rwandese Republic, respectively.

(Signed)Gilbert Guillaume,
President.

(Signed)Philippe Couvreur,
Registrar.
